         Case 5:21-cv-00485-SLP Document 7 Filed 07/29/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF OKLAHOMA

JAMES A. CRAMER,                               )
                                               )
      Plaintiff,                               )
                                               )
v.                                             )      Case No. CIV-21-485-SLP
                                               )
GARFIELD COUNTY DETENTION                      )
FACILITY, et al.,                              )
                                               )
      Defendants.                              )

                                      ORDER

      Before the Court is the Report and Recommendation of United States Magistrate

Judge Amanda Maxfield Green entered June 24, 2021 [Doc. No. 6]. No objection to the

Report and Recommendation has been filed nor has an extension of time in which to object

been sought or granted. Therefore, the Report and Recommendation of the Magistrate

Judge is ADOPTED and this matter is DISMISSED WITHOUT PREJUDICE. A separate

Judgment of Dismissal shall be entered contemporaneously with this Order.

      IT IS SO ORDERED this 29th day of July, 2021.
